Examiner’s Amendments
Examiner received, on 02 July 2021, Applicant’s phone communication regarding to the set of claims 1-20 file on 24 February 2021 which is inconsistent with the original set of claims 1-20 filed on 30 May 2020. Applicant requested for correction of said set of claims 1-20 filed on 24 February 2021 to the original set of claims 1-20 filed on 30 May 2020.  
Examiner received, on 10 July 2021, such correction to the original set of claims filed on 30 May 2020. The Examiner’s amendments is made as followed:

1-20 (Canceled)
21. (New) A method for controlling a wireless network, the method comprising:
obtaining data from wireless access points in a wireless network;
using the data in a model of the wireless network to identify allowable transitions between states, the states being defined by the model; 
adjusting one or more parameters for one or more of the wireless access points to initiate one or more transitions between the states; and
based on the one or more transitions, updating the model. 
22. (New) The method according to claim 1, wherein identifying allowable transitions between the states comprises determining a method of inducing a transition.
23. (New) The method according to claim 1, wherein the one or more transitions are performed by a processing logic. 
24. (New) The method according to claim 3, wherein the processing logic determines a state occupancy that minimizes a sum weight of interferences or conflicts.
25. (New) The method according to claim 4, wherein the processing logic determines the state occupancy for each state such as to minimize a weight of the state’s conflict graph.
26. (New) The method according to claim 4, wherein the processing logic traverses state transitions that lower at least one of the weights of the interferences or conflicts.
27. (New) The method according to claim 1, wherein the one or more parameters comprise at least one of:
a radio link connection setting that affects the wireless access points;
a channel assignment that affects the wireless access points;
a connection assignment that affects the wireless access point or any of the wireless access points;
a Quality of Service (QoS) classification at the wireless access points;
an admission control parameter for controlling a traffic flow of data packets at the wireless access points; or
fairness criteria for traffic processed by the wireless access points.
28. (New) The method of claim 1, further comprising, in response to updating the model, applying one or more parameter settings to at least one wireless node.
29. (New) The method according to claim 1, wherein identifying allowable transitions comprises identifying at least one of a new state, a new state transition, or an interaction between two or more states.
30. (New) The method according to claim 9, wherein the interaction between two or more states comprises at least one of a conflict and a fault.
31. (New) The method according to claim 9, wherein one or more wireless access points are coupled to an access point optimizer.
32. (New) The method according to claim 9, wherein the wireless access points comprise uncontrolled access points.
33.  (New) The method according to claim 12, further comprising using one or more of the access points to estimate a diagnostics parameter for the uncontrolled access points. 
34. (New) The method according to claim 13, wherein the diagnostics parameter comprises at least one of a signal level or an interference of an uncontrolled access point.
35. (New) The method according to claim 13, wherein estimating the diagnostics parameter comprises calculating a weighted sum of individual estimates obtained from controlled access points that conduct the estimate.
36. (New) The method according to claim 15, wherein the weighted sum is proportional to the estimated the diagnostics parameter.
37. (New) The method according to claim 15, wherein weights are calculated using information in a state-space database.
 38. (New) A non-transitory computer readable storage medium having instructions stored thereon that, when executed by a processor in an access point optimizer, cause the access point optimizer to perform steps comprising:
obtaining data from wireless access points in a wireless network;
using the data in a model of the wireless network to identify allowable transitions between states, the states being defined by the model; 
adjusting one or more parameters for one or more of the wireless access points to initiate one or more transitions between the states; and
based on the one or more transitions, updating the model.
 39. (New) The non-transitory computer readable storage medium of claim 18, wherein the access point optimizer adjusts at least one parameter based on the data.
40. (New) The non-transitory computer readable storage medium of claim 19, further comprising identifying the one or more wireless access points by identifying wireless devices that are not directly controlled by the access point optimizer, and incorporating the identified wireless devices into the model.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the inclusion of Applicant’s remarks on page 9 received on 24 February 2021 and Terminal Disclaimer filed and approved on 05 April 2021 and Applicant’s phone communication on 02 July 2021 and Examiner’s amendments made on 12 July 2021 as indicated above and the prior art of the record do not disclose said elements in claims 21-40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are cancelled.
Claims 21-40 renumbered as 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901.  The examiner can normally be reached on M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI V NGUYEN/Primary Examiner, Art Unit 2649